March 8, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                      8100 NORTH FREEWAY, LTD., Appellant

NO. 14-11-00301-CV                       V.

                         THE CITY OF HOUSTON, Appellee
                              ____________________



      This cause, an appeal from the judgment in favor of appellee, the City of Houston,
signed March 24, 2011, was heard on the transcript of the record. We have inspected the
record and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

      We order appellant, 8100 North Freeway, Ltd., to pay all costs incurred in this
appeal. We further order this decision certified below for observance.